Citation Nr: 0824342	
Decision Date: 07/21/08    Archive Date: 07/30/08

DOCKET NO.  99-20 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of a left 
ankle fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel


INTRODUCTION

The veteran had active service from June 1979 to December 
1979.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

A Video Conference hearing in front of the undersigned 
Veterans Law judge was held in February 2000.  A transcript 
of the hearing has been associated with the claim file.

In May 2006 the Board reopened the veteran's claim for 
service connection for residuals of a fractured left ankle 
and remanded the claim for further development.  In March 
2007, the Board remanded the case for further development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the case of Stegall v. West, 11 Vet. App. 268 (1998), the 
United States Court of Appeals for Veterans Claims ("the 
Court") held that a remand by the Board imposes upon the 
Secretary of the VA a concomitant duty to ensure compliance 
with the terms of the remand.  It was further held that where 
the remand orders of the Board are not complied with, the 
Board errs in failing to insure compliance.  The Court also 
noted that its holdings in that case are precedent to be 
followed in all cases presently in remand status.  Id.
 
In a Board remand of March 2007 the RO was requested to 
schedule the veteran for a VA examination and ask the 
examiner to determine whether the veteran has any current 
residuals of a left ankle fracture and if so to opine 
"whether the residuals were caused or aggravated by the 
veteran's active military service or his service-connected 
pes planus disability or left ankle strain."
In a request of August 2007 for a VA examination, the only 
medical opinion requested was whether any residuals of a left 
ankle fracture were permanently aggravated during the period 
of active duty by any circumstance of service including in 
service injury.  However, no opinion was requested as to 
whether any residuals of a left ankle fracture were caused by 
or aggravated by the veteran's service connected pes planus 
or left ankle sprain.  Consequently, in a VA medical opinion 
of September 2007, the examiner provided an opinion only in 
regards to aggravation by service.  Therefore, the Board 
finds that the RO did not comply with the Board's order and 
unfortunately, this case must be remanded once again.  

Accordingly, the case is REMANDED for the following action:

The RO should request a medical opinion 
as to whether it is as likely as not 
(i.e., to at least a 50-50 degree of 
probability) that  the veteran's 
currently diagnosed left ankle 
arthrosis was caused or aggravated 
beyond its natural progression by his 
service connected per planus disability 
or left ankle strain, or whether such 
an etiology or relationship is unlikely 
(i.e., less than a 50-50 probability).  
The claims folder should be made 
available to the examiner.  

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board after 
compliance with requisite appellate procedures.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




